                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 IN RE:                                          )
                                                 )
 CUMMINGS MANOOKIAN, PLLC,                       )   Case No. 3:19-bk-07235
     Debtor.                                     )   Chapter 7
                                                 )   Judge Walker


                 ORDER COMPELLING TURNOVER OF DOCUMENTS


       This matter came before the Court for a hearing (the “Hearing”) on August 18, 2020 on the

Trustee’s Motion to Compel Turnover of Records (Doc. 32) (the "Motion") filed by Jeanne Ann

Burton, chapter 7 trustee herein ("Trustee"), pursuant to section 521(a)(4) of the Bankruptcy Code,

in which the Trustee seeks an order compelling the Debtor, Cummings Manookian PLC (the

“Debtor”), and the Debtor’s corporate representative, Brian Manookian (“Manookian”), to

turnover certain records of the Debtor; and appearances at the Hearing having been made by Phillip

G. Young on behalf of the Trustee and Steve Lefkovitz on behalf of the Debtor; and responses (the

“Responses”) to the Motion having been filed by the Debtor and Manookian; and no other party

having timely filed an objection or response; and after consideration of the Motion, the Responses,

and arguments of counsel at the Hearing, the Court being satisfied that the relief sought by the

Motion is appropriate under the circumstances; and the court being otherwise sufficiently advised,




Case 3:19-bk-07235       Doc 92    Filed 08/18/20 Entered 08/18/20 12:47:01            Desc Main
                                   Document     Page 1 of 3
                IT IS HEREBY FOUND THAT:

        A.      The relief sought in the Motion is warranted and well-founded.

                NOW THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted.

        2.      Cummings Manookian, PLC and its corporate representative, Brian Manookian,

are hereby directed and ordered to produce the following documents within ten (10) days of the

entry of this order:

                a.     Copies of all bank statements for all of Debtor’s accounts from November

        1, 2017 to the Petition Date;

                b.     Copies of all credit card statements for any credit card account maintained

        by or used by the Debtor from November 1, 2017 to the Petition Date;

                c.     Copies of all tax returns (including all schedules) for 2017 and 2019;

                d.     Copies of any leases to which the Debtor was a party from November 1,

        2017 to the Petition Date (including, but not limited to, real property leases), and any

        correspondence related to those leases;

                e.     Copies of any disengagement letters, or any other correspondence regarding

        the withdrawal of representation by the Debtor, with regard to any case wherein the Debtor

        represented any party as of September 1, 2018;

                f.     Copies of proof of delivery (e.g., FedEx receipts or certified mail receipts)

        for correspondence referenced in paragraph (e) herein.




                                              2
Case 3:19-bk-07235       Doc 92    Filed 08/18/20 Entered 08/18/20 12:47:01             Desc Main
                                   Document     Page 2 of 3
       3.      The Debtor and Manookian are directed to produce the documents listed in

Paragraph 2 to the Trustee’s counsel at the following address:

               Phillip G. Young
               6100 Tower Circle, Suite 200
               Franklin, Tennessee 37067.




    This order was signed and entered electronically as indicated at the top of the first page.




AGREED TO AND
APPROVED FOR ENTRY:

/s/ Phillip G. Young, Jr.
Phillip G. Young, Jr.
Thompson Burton PLLC
One Franklin Park
6100 Tower Circle, Suite 200
Franklin, TN 37067
Tel: 615-465-6008
phillip@thompsonburton.com

Special Counsel to Trustee




                                             3
Case 3:19-bk-07235      Doc 92    Filed 08/18/20 Entered 08/18/20 12:47:01              Desc Main
                                  Document     Page 3 of 3
